Exhibit 10.24

PERFORMANCE AWARD AGREEMENT

THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”), dated as of «award_date»
(the “Award Date”) is between HSN, Inc., a Delaware corporation (the “Company”),
and «Participant» (the “Participant”). Capitalized terms used, but not otherwise
defined, herein shall have the meanings ascribed to such terms in the Company’s
Second Amended and Restated 2008 Stock and Annual Incentive Compensation Plan,
as amended (the “Plan”).

1. Award

(a) Pursuant to the Company’s 2012 Long-Term Incentive Program promulgated under
the Plan (the “LTIP”), in order to encourage Participant’s continued
contribution to the successful performance of the Company, the Company hereby
grants to the Participant a performance award to be payable in cash in the
target amount of «Award Amount» assuming target performance and to be adjusted
based on actual performance, as more specifically described below (the “Award”).
The Participant hereby acknowledges and accepts such Award upon the terms and
subject to the performance requirements and other conditions, restrictions and
limitations contained in this Agreement and the Plan.

(b) The amount of such Award will be based on the Company’s Total Shareholder
Return (“TSR”) performance over the three year period beginning January 1, 2012
and ending December 31, 2014 (the “Performance Period”) relative to the TSR
performance of the Comparator Companies (as defined below). The amount of the
Award, calculated based on the applicable percentile ranking of the Company
relative to the Comparator Companies, shall be determined based on the schedule
attached hereto as Schedule A and the terms provided in this Agreement.

(c) For purposes of this Agreement, TSR means the change in fair market value
over the specified period of time, expressed as a percentage, of an initial
investment in specified common stock, including the effect of any dividends
actually paid as if the dividends were invested in the stock of the Company or
the Comparator Companies, as the case may be, and proportionately adjusted for
stock splits, reorganizations or similar transactions occurring during the
Performance Period, as provided herein or as determined utilizing such
methodology as the Committee, or its delegate, shall have approved.
Notwithstanding the foregoing, the Committee, or its delegate, shall have the
discretion to make appropriate and equitable adjustments of the TSR of any
company (including the Company) whose shares trade ex-dividend as of
December 31, 2014; provided, however, that no such adjustment shall be permitted
if it would result in the loss of the otherwise available exemption of the Award
under Section 162(m) of the Code. The TSR shall be based on the trailing
30-trading day average closing stock prices of the Company and the Comparator
Companies measured as of (and including the 30th day) the first and last trading
days of the Performance Period.



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, the Comparator Companies shall be those
companies listed on the Standard & Poor’s 500 Retailing Index (the “Index”) as
of January 1, 2012, the first day of the Performance Period; provided, however,
that the Comparator Companies shall be changed as follows:

 

  i. In the event that a company becomes a member of the Index following
January 1, 2012, such company shall not be taken into account for purposes of
this Agreement. However, in the event that, at any time during the Performance
Period, a company is no longer included in the Index, such company shall still
be included as a Comparator Company.

 

  ii. In the event of a merger, acquisition or business combination transaction
of a Comparator Company with or by another Comparator Company, the surviving
entity shall remain a Comparator Company, without adjustment to its financial or
market structure provided that the surviving company is still in the Index.

 

  iii. In the event of a merger of a Comparator Company with or by an entity
that is not a Comparator Company, or the acquisition or business combination
transaction by a Comparator Company of or with an entity that is not a
Comparator Company, in each case, where the Comparator Company is the surviving
entity, the surviving entity shall remain a Comparator Company, without
adjustment to its financial or market structure, provided that the Comparator
Company is still in the Index;

 

  iv. In the event of a merger or acquisition or business combination
transaction of a Comparator Company with or by an entity that is not a
Comparator Company or other form of “going private” transaction relating to any
Comparator Company, where such Comparator Company is not the surviving entity or
is otherwise no longer publicly traded, the company will no longer be included
as a Comparator Company.

 

  v. In the event of a bankruptcy of a Comparator Company, such company shall
remain a Comparator Company, without adjustment to its financial or market
condition.

2. Vesting of Award

Subject to Sections 5 and 6 of this Agreement, the Award shall vest on
December 31, 2014 (the “Vesting Date”). Nothing in this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or any of its Affiliates or interfere in any way with the right of the
Company or any such Affiliates to terminate the Participant’s service at any
time, with or without cause.

 

2



--------------------------------------------------------------------------------

3. Settlement of Award

(a) Provided the Participant continued to meet the eligibility requirements
described in the LTIP Description and is in an eligible position at the
conclusion of the Performance Period, As soon as practicable after the end of
the Performance Period, the Committee shall certify in writing the Company’s TSR
performance and the amount of the Award to which the Participant is entitled to
receive. The Award will be paid to the Participant no later than seventy-five
(75) days after the end of the Performance Period.

(b) To the extent required by federal, state or local law, the Company shall
have the right to withhold and deduct from the payments due to the Participant
pursuant to the Award, amounts that would otherwise be delivered pursuant hereto
for the payment of taxes or other amounts required by law and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.

4. Non-Transferability of the Award

The Award shall not be transferable by the Participant by means of sale,
assignment, exchange, encumbrance, pledge, attachment or otherwise transferred
or encumbered and any such purported assignment, exchange, encumbrance, pledge
or attachment shall be void and unenforceable against the Company.

5. Forfeiture

Notwithstanding the provisions of Section 2, and except as provided in
Section 6, in the event of termination of the Participant’s service with the
Company prior to the Vesting Date for any reason, including by reason of death
or Disability, the entire amount of the unvested Award shall be forfeited by the
Participant and canceled in its entirety effective immediately upon such
termination.

6. Adjustment in the Event of Change in Control

(a) In the event of a Change in Control, as defined in Section 10(c) of the
Plan, after the Vesting Date but prior to the payment of the Award, Participant
will receive the entire amount of the Award to which the Participant is
entitled.

(b) In the event that, prior to the Vesting Date, there occurs (i) a Change in
Control and (ii) a Termination of Employment of the Participant by the Company
for other than Cause or Disability or by the Participant for Good Reason, then
the Participant shall be paid the Award at the target level but prorated over
the number of months during the Performance Period that the Participant was
employed by the Company, subject to Section 6(c) below.

(c) In order to reflect the time value of the earlier payment of the Performance
Cash payout and to satisfy IRS Regulation §1.162-27(e)(2)(iii)(B), the amount of
the Performance Cash payout shall be equal to the present value of the amount
that would have been payable had the Participant been employed on the Vesting
Date, based upon the whole number of months

 

3



--------------------------------------------------------------------------------

between the first day of the month in which the Change in Control occurs and the
Vesting Date, and the Federal short-term rate determined by the IRS pursuant to
§1274 of the Internal Revenue Code for the month in which the Change in Control
occurs, compounded monthly.

7. Other Agreements and Acknowledgments

(a) By accepting the grant evidenced by of this Agreement, the Participant
acknowledges and agrees that: (i) the LTIP is established voluntarily by the
Company; it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; (ii) the grant of the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of cash
awards, or benefits in lieu of cash awards, even if cash awards have been
granted in the past; (iii) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (iv) the future value of the
Award is unknown and cannot be predicted with certainty; (v) in consideration of
the grant of the Award, no claim of entitlement to compensation or damages shall
arise from termination of the Award or diminution in value of the Award
resulting from a termination of the Participant’s employment by the Company or
Change in Control, and the Participant irrevocably releases the Company from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the terms of this Agreement, the Participant shall be deemed irrevocably to have
waived any entitlement to pursue such claim; and (vi) notwithstanding any terms
or conditions of the Plan to the contrary, in the event of involuntary
termination of the Participant’s employment (whether or not in breach of local
labor laws), the Participant’s right to receive awards or vest in awards under
the Plan, if any, will terminate effective as of the date that the Participant
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), the Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Award.

(b) The Award currently consists of a bookkeeping entry representing the right
to receive cash on a date determined in accordance with this Agreement. Nothing
in this Agreement shall create or be deemed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Subsidiary or
Affiliate and the Participant.

8. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant: at the address last provided by the Participant to the
Company’s Human Resources Department.

 

If to the Company:

   HSN, Inc.

 

4



--------------------------------------------------------------------------------

 

    1 HSN Drive  

St. Petersburg, FL 33729

 

Attention: General Counsel

 

Facsimile: (727) 872-1000

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the
addressee. Notwithstanding the foregoing, the Participant consents to electronic
delivery of documents required to be delivered by the Company under the
securities laws.

9. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

10. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Summary of Award, the Award is subject to the terms
and conditions of the Plan, which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within Pinellas
County, State of Florida, which shall be the exclusive jurisdiction for the
resolution of any such disputes. The Participant hereby agrees and consents to
the personal jurisdiction of said courts over the Participant for purposes of
the resolution of any and all such disputes.

11. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

12. Conflicts and Interpretation

In the event of any conflict between this Agreement, the LTIP and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan
and this Agreement.

 

5



--------------------------------------------------------------------------------

13. Amendment

The Company may modify, amend or waive the terms of the Award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of the Participant without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules.
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

14. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

15. Data Protection

The Participant authorizes the release from time to time to the Company (and any
of its Subsidiaries or Affiliated companies) (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). Without limiting the above, the Participant permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)). The Participant hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company or his or her employing company considers appropriate. The
Participant shall have access to, and the right to change, the Relevant
Information. Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer.
Electronic acceptance of this Agreement pursuant to the Company’s instructions
to the Participant (including through an online acceptance process managed by
the Company) is acceptable.

 

HSN, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

6